In the name of Allah, the most gracious, the most merciful Peace, mercy, and blessings of God
Mr. President, we would like, at the beginning, to congratulate you on your election as President of the General Assembly for its current session, and we wish you success in managing its work.
We also thank the previous President for his efforts in conducting the work of the last session with great efficiency and skill.
It is a pleasure to join you in celebrating the seventy-fifth Anniversary of the United Nations, which over the past decades has contributed to the reinforcement of international cooperation and preservation of world peace for the benefit of all mankind.
We are also pleased to commend the tireless efforts of His Excellency the Secretary-General, Mr. Antonio Guterres, in strengthening the role of the Organization, settling disputes and proposing solutions and initiatives, in order to reach a global order based on consolidation and protection of human rights, and the achievement of the highest levels of development with equality and full participation of all the member states of this esteemed international system.
In this context, the Kingdom of Bahrain stresses its adherence to and respect for its international obligations, as represented in preserving the strength and stability of the international system and the continuation of its role in achieving peace.
We also share with the United Nations its proper vision underlining the importance of effective collective action to face all challenges and dangers, foremost of which are the difficult conditions and severe developmental and human repercussions the world is experiencing due to the COVID-19 pandemic.
This emerging challenge has proven that the international community is in dire need to put aside differences, to strengthen areas of human solidarity, to stand united in the face of these health threats, and to improve our future readiness to prevent such risks and properly fortify our societies.
We hail here the call of the Secretary-General of the United Nations for a ceasefire in all conflict areas in the world to confront the pandemic, a call that has gained widespread global acceptance.
In this important context, the Kingdom of Bahrain has been keen, since the first moments of the pandemic outbreak, to extend a hand of cooperation, solidarity and coordination with the countries of the world and its specialized organizations, such as the World Health Organization, in facing such difficult circumstances. We have formed a national team, headed by our Crown Prince, to develop and implement an integrated emergency plan, implementing many national measures, in line the best preventive and remedial practices, in order to preserve, first and foremost, the health and safety of citizens and residents alike. We have taken into account the urgent need to mitigate the economic and social impacts, and we are tirelessly working to diversify our supporting programs in that regard, with the aim of safeguarding the prosperity and stability of our dear people, and for a speedy recovery of our national economy.
From of our keenness to preserve the security and stability of the region, and as an embodiment of our resolute approach to openness and coexistence with all, we have announced the establishment of relations with the State of Israel, sending a civilized message affirming that our hand is extended for a just and comprehensive peace, as it is the best guarantee for the future of all peoples of the region.
The courageous step taken by the brotherly United Arab Emirates to revive the hope of peace and stability in the region is a successful and blessed step. In reaching “historic peace agreement” with Israel, under the auspices and efforts of the United States of America, in exchange for stopping Israel’s annexation of the Palestinian lands, the UAE has enhanced opportunities for peace, reduced tensions, and given the people of the region a new era of understanding, rapprochement and peaceful coexistence, while preserving its firm position on the Palestinian issue. We further commend the appreciated efforts exerted by the United States of America to accomplish these important strategic steps.
In this context, the Kingdom of Bahrain calls for intensified efforts to end the Palestinian-Israeli conflict in accordance with the two-state solution. We consider this a cornerstone for achieving a just and comprehensive peace leading to the establishment of an independent Palestinian state, with East Jerusalem as its capital, based on the resolutions of international legitimacy and the Arab Peace Initiative, in order enter a new stage of work in which we extend bridges of good neighborly relations to build and develop the common interests of the countries of the region.
This is a good opportunity to use this important platform, to express our deep appreciation for the pioneering role and hard work of the brotherly Kingdom of Saudi Arabia, led by our brother, the Custodian of the Two Holy Mosques, King Salman bin Abdulaziz A1 Saud, not only in terms of laying the foundations for security and peace in the region and the world as a whole, in a manner that takes into account the interest of all parties, but also for the remarkable and influential efforts made during its current presidency of the G20 to formulate a “new decade”, in which the aspirations of the peoples of the world for prosperity and stability will be fulfilled. In doing so, we underline the firm approach of our country to stand alongside the Kingdom of Saudi Arabia on all positions and in all circumstances.
We also cannot fail to express our full support for the continuous efforts of the brotherly Arab Republic of Egypt to consolidate regional security and stability, and its genuine endeavors to achieve peace, the most recent being the initiative of our brother President Abdel Fattah al Sisi, which gave hope to the brotherly Libyan people to confront and resist foreign interference, and has contributed to rebuilding the capabilities of the region’s countries, based on Egypt’s pioneering role in protecting and maintaining Arab national security.
Mr. President, Distinguished Audience,
The success and prosperity of societies is linked to their achievement of security and stability, and this is what the Kingdom of Bahrain has always pursued.
And as an active country within the wider international community, it underlines the need to accelerate efforts to achieve our human prosperity by strengthening areas of solidarity and consensus under the umbrella of global goals. We have committed ourselves to this since the foundation of this long-standing organization, which we congratulate on the anniversary of its establishment and for its renewed start at this crucial moment of our contemporary history.
We are proud of the part we play in this, and we are committed to our support for the United Nations in order to reach our desired destination and achieve the legitimate aspirations of people and rebuild bridges of trust and love, so as to reach a more secure, stable and peaceful world.
Thank you, Mr. President, and may peace be upon you.